TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00616-CV



                       In re Jimmy Ray Sepeda and Hortencia Sepeda




                 ORIGINAL PROCEEDING FROM BASTROP COUNTY


                           MEMORANDUM OPINION


              Relators Jimmy Ray and Hortencia Sepeda, appearing pro se,1 seek a writ of

mandamus ordering a Bastrop County district court to withdraw a writ of possession and to

“restore the Sepedas to the possession” of certain property sold by the Bastrop County Sheriff in

July of 2019. Based on the record before us, we deny the requested relief. See Walker v. Packer,

827 S.W.2d 833, 837 (Tex. 1992) (explaining relator has burden to provide court with record

sufficient to establish right to mandamus relief); Tex. R. App. P. 52.3(h) (requiring appropriate

citations to authorities and the record), 52.7(a)(1) (requiring “a certified or sworn copy of

every document that is material to the relator’s claim for relief and that was filed in any

underlying proceeding”).




       1 We hold pro se litigants to the same standard as those represented by counsel. United
Copper Indus., Inc. v. Grissom, 17 S.W.3d 797, 805 n.6 (Tex. App.—Austin 2000, pet. dism’d).
                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Filed: March 18, 2020




                                              2